DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 1, 3, 17, 21 have been amended, claims 2, 5, 21 have been cancelled, claims 9-16, 19 have been withdrawn, and claims 1, 3-4, 6-21 are pending as amended on 09/26/22. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
6.           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/22 has been entered.

Response to Amendment
7.         Applicant's amendment filed on 09/26/22, has been fully considered and entered. 

Response to Arguments
8.         Applicant's arguments with respect to rejection of claims 3, 17, 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 09/26/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejection has been withdrawn.
9.       Applicant's arguments with respect to rejection of claims 1-8, 17-18, 20-22 under 35 U.S.C. 103 as being unpatentable over Bennett (US 2018/0148632) in view of Horaska (D.D. Horaska et al, Acrolein provides benefits and solutions to offshore oilfield-production problems, SPE 146080, 2012) filed on 09/26/22, have been fully considered but are moot in view of amendment. Regarding claim 1 amended feature “the surface is simultaneously contacted with the paraffin dissolver and the iron sulfide dissolver,” Bennett discloses forming a treatment fluid by simultaneously introducing paraffin dissolver and iron sulfide dissolver such as acrolein into a location containing surface (para [0039], [0047], [0094], claim 27). Further regarding claims 1, 17 amended feature “the treatment fluid is substantially free of water,” Bennett discloses the treatment fluid does not contain water (para [0007], [0011], [0094], claim 5). Applicants have argued Bennett teaches optional water and Horsaka teaches benefit of acrolein as being solvent in both oil and water. It has been noted that the optional recitation of the prior art has been considered not a mandatory requirement of the water for the claim interpretation, e.g. substantially free of water. Further, Horsaka teaches the dual solubility of acrolein in oil and water. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004). MPEP 2111.01. In view of amendment to claims and response, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
10.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.       Claims 1, 3-4, 6-8, 17-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2018/0148632) in view of Horaska (D.D. Horaska et al, Acrolein provides benefits and solutions to offshore oilfield-production problems, SPE 146080, 2012).
           Regarding claims 1, 21, Bennett discloses a method of removing paraffin deposits and iron sulfide deposits from a surface of a wellbore or equipment such as a pipeline used in production of a crude oil, comprising contacting the surface with a treatment fluid composition comprising acrolein and a paraffin dissolver organic solvent such as aliphatic hydrocarbons, or aromatic hydrocarbon such as toluene or xylene and allowing the treatment fluid to at least partially dissolve or degrade the paraffin deposit and the iron sulfide deposit (para [0007], [0039]-[0042], [0047], [0054], [0081], [0082], [0094], claim 27). Bennett further discloses forming a treatment fluid by simultaneously introducing paraffin dissolver and acrolein into a location containing surface (para [0039], [0047], [0094], claim 27). Bennett further discloses the treatment fluid does not contain water (para [0007], [0011], [0094, claim 5; optional water is considered no water for the claim interpretation; During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004). MPEP 2111.01). Although, Bennett teaches acrolein as sulfide scavenger or iron sulfide dissolver, other sulfide scavenger or iron sulfide dissolvers are also disclosed. It has been noted that claim 1 require iron sulfide dissolver consists of acrolein. 
            However, Horaska discloses only acrolein as iron sulfide dissolver in the oil-field application, wherein acrolein is highly reactive to provide effective bacterial control, rapid scavenging of hydrogen sulfide, dissolution of iron sulfide, and treatment of mercaptans in hydrocarbon production, wherein use of acrolein is environmentally-friendly to react with water to form beta-hydroxypropanal, a highly biodegradable water-soluble degradation product (page 48-50). 
          It would have been obvious to one with ordinary skill, in the art at the time of invention, to select only acrolein as iron sulfide dissolver in Bennett, as taught by Horaska. The rationale to do so would have been motivation provided by of Horaska that to do so would provide effective bacterial control, rapid scavenging of hydrogen sulfide, dissolution of iron sulfide, and treatment of mercaptans in hydrocarbon production, wherein use of acrolein is environmentally-friendly to react with water to form beta-hydroxypropanal, a highly biodegradable water-soluble degradation product. 
          Regarding claim 3, Bennett discloses a surface of a wellbore or equipment used in production, processing, transportation, storage or separation of the fluid (para [0039]).
           Regarding claim 4, Bennett discloses the treatment fluid comprising acrolein in an amount from about 1 to 10 wt% (para [0094]), fall into instant claim range of from 50 ppm to about 20 wt%.
           Regarding claim 6, Bennett discloses aliphatic hydrocarbon such as pentane or hexane or aromatic hydrocarbons such as toluene or xylene (para [0013]). 
           Regarding claim 7, Bennett discloses additives such as surfactant, or emulsion breaker (para [0086]). 
           Regarding claim 8, Bennett discloses adding one additive such as iron sulfide dissolver to paraffin dissolver such as organic solvent, e.g. aromatic hydrocarbon or aromatic hydrocarbon to form a pre-mixed fluid, and contacting pre-mixed fluid with the other additive such as acrolein to form the treatment fluid (para [0011], [0047], [0094], [0097], [0102]).
           Regarding claims 17-18, Bennett discloses a method of removing paraffin deposits and iron sulfide deposits from a surface of a wellbore or equipment such as a pipeline used in production of a crude oil, comprising simultaneous introduction of acrolein and paraffin dissolver into a location of wellbore or equipment comprising a surface to contact the surface with a treatment fluid composition comprising acrolein and a paraffin dissolver organic solvent such as aliphatic hydrocarbons, or aromatic hydrocarbon and allowing the treatment fluid to at least partially dissolve or degrade the paraffin deposit and the iron sulfide deposit, wherein the surface of a wellbore or equipment used in production, processing, transportation, storage or separation of the fluid (para [0007], [0039]-[0042], [0047], [0081], [0082], [0094], claim 27). Bennett further discloses the treatment fluid does not contain water (para [0007], [0011], [0094, claim 5; optional water is considered no water for the claim interpretation; During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004). MPEP 2111.01). Although, Bennett teaches acrolein as sulfide scavenger or iron sulfide dissolver, other sulfide scavenger or iron sulfide dissolvers are also disclosed. It has been noted that claim 17 require iron sulfide dissolver consists of acrolein. 
            However, Horaska discloses only acrolein as iron sulfide dissolver in the oil-field application, wherein acrolein is highly reactive to provide effective bacterial control, rapid scavenging of hydrogen sulfide, dissolution of iron sulfide, and treatment of mercaptans in hydrocarbon production, wherein use of acrolein is environmentally-friendly to react with water to form beta-hydroxypropanal, a highly biodegradable water-soluble degradation product (page 48-50). 
          It would have been obvious to one with ordinary skill, in the art at the time of invention, to select only acrolein as iron sulfide dissolver in Bennett, as taught by Horaska. The rationale to do so would have been motivation provided by of Horaska that to do so would provide effective bacterial control, rapid scavenging of hydrogen sulfide, dissolution of iron sulfide, and treatment of mercaptans in hydrocarbon production, wherein use of acrolein is environmentally-friendly to react with water to form beta-hydroxypropanal, a highly biodegradable water-soluble degradation product. 
           Regarding claim 20, Bennett discloses adding at least one additive before introducing the treatment fluid into the location, wherein the additives comprises surfactant, or emulsion breaker (para [0086], [0102]). 

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766